Citation Nr: 0032063	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1984 and from March 1985 to March 1989.

This appeal arises from an April 1999 rating decision of the 
Indianapolis, Indiana Regional Office (RO).


REMAND

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the RO should apply the provisions of the Act to the current 
claim.

The veteran contends that he injured his back during service 
while lifting a valve on board ship.  A December 1998 service 
comrade affidavit corroborates the veteran's account that he 
hurt his back while lifting a ventilation valve.  The veteran 
maintains that he has suffered from continuing back 
disability thereafter until the present time.

X-rays of the thoracic spine in March 1998 showed 
degenerative changes at the thoracic region and mild anterior 
wedging at some vertebrae.  Neck x-rays in November 1998 
showed degenerative disc disease and low back x-rays in June 
1998 showed degenerative changes.  The veteran contends that 
current back disability is the result of his inservice back 
injury; however, most of the service medical records are not 
available.  Only medical records from May to June 1983 
(following a stabbing incident) and some records from 1984 
are available.  

The only available service medical evidence relative to the 
back is contained in an October 1984 notation when the 
veteran reported a complaint of neck pain since that morning.  
He reported that he might have "slept wrong."  Range of 
motion was limited due to tenderness.  There was no deformity 
noted.  The assessment was possible strain or sprain which 
was changed to neuralgia.  Several requests to the National 
Personnel Records Center (NPRC) have failed to uncover 
additional records.  

Application regulations provide that when VA attempts to 
obtain records, efforts shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain records would be 
futile.  Accordingly, the RO should make a records request 
with the service department as well as direct requests to the 
Balboa Army Hospital in Panama City, the Balboa Naval 
Hospital in San Diego, the Long Beach Naval Hospital and the 
Naval Clinic in Newport, Rhode Island as the veteran has 
indicated that he received medical treatment during service 
at these facilities.  

The veteran testified in November 1999 that he did not serve 
in the reserves or the National Guard after active military 
service which forecloses these avenues from inquiry.  

The veteran was afforded an orthopedic examination in support 
of his claim, but the report of examination does not include 
an opinion as to the relationship, if any, between current 
back disability and the reported back injury during service.  
The duty to assist in the case of a claim for disability 
compensation (as is the case here) includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  Accordingly, the veteran should be afforded a VA 
orthopedic examination which includes an opinion as to the 
etiology of all current back disability.

VA also has a duty to assist the veteran in the development 
of post service facts pertaining to his claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The RO should contact the 
veteran, determine all sources of treatment for the back 
since separation from service, and then obtain treatment 
records from all known sources.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
disability of the back since separation 
from service.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

2.  The RO should undertake all necessary 
steps to obtain complete service medical 
records to include contacting the service 
department and then following all leads 
to their logical conclusion.  In 
addition, the RO should directly contact 
the Balboa Army Hospital in Panama City, 
the Balboa Naval Hospital in San Diego, 
the Long Beach Naval Hospital and the 
Naval Clinic in Newport, Rhode Island and 
request copies of all available medical 
records for the veteran during his 
military service. 

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
disability should be evaluated in 
relation to its history and all indicated 
tests must be performed.  Based on a 
review of the medical evidence and the 
current examination, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that any 
current disability of the back is 
proximately due to or the result of a 
back injury during service.  In answering 
this question, the standard of proof 
which is underlined must be utilized.  
All factors upon which the medical 
opinion is based must be set forth for 
the record.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If any 
development is incomplete, including if 
the requested medical examination does 
not include all opinions requested, 
appropriate corrective action is to be 
implemented and the examination report 
should be returned to the examining 
physician.

5.  The RO should take any other action 
necessary to comply with Public Law 106-
475, the Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096).

6.  When the above development has been 
completed, the claim of service 
connection for back disability resulting 
from a back injury during service should 
be reviewed by the RO.  If the decision 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished with a supplemental statement 
of the case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



